         Case 8:19-cv-00531-DOC-DFM Document 25 Filed 05/24/19 Page 1 of 17 Page ID #:481



                   1   CROWELL & MORING LLP
                       Jennifer S. Romano (CSB No. 195953)
                   2    jromano@crowell.com
                       Dylan S. Burstein (CSB No. 307083)
                   3    dburstein@crowell.com
                       515 South Flower St., 40th Floor
                   4   Los Angeles, CA 90071
                       Telephone: 213.622.4750
                   5   Facsimile: 213.622.2690
                   6   CROWELL & MORING LLP
                       Daniel M. Glassman (CSB No. 179302)
                   7     dglassman@crowell.com
                       Stephanie V. Phan (CSB No. 322855)
                   8     sphan@crowell.com
                       3 Park Plaza, 20th Floor
                   9   Irvine, CA 92614-8505
                       Telephone: 949.263.8400
              10       Facsimile: 949.263.8414
              11       Attorneys for Defendants UNITED HEALTHCARE SERVICES, INC.,
                       UNITED BEHAVIORAL HEALTH, and OPTUM SERVICES, INC.
              12
              13                            UNITED STATES DISTRICT COURT
              14                          CENTRAL DISTRICT OF CALIFORNIA
              15                                     SOUTHERN DIVISION
              16       ABC SERVICES GROUP, INC., a             Case No. 8:19-cv-00531-DOC (DFMx)
                       Delaware corporation, in its capacity
              17       as assignee for the benefit of          Hon. David O. Carter
                       creditors of MORNINGSIDE
              18       RECOVERY, LLC, a California
                       limited liability company,              DEFENDANTS’ REPLY IN
              19                                               SUPPORT OF MOTION TO
                                       Plaintiff,              DISMISS PLAINTIFF’S
              20                                               COMPLAINT PURSUANT TO
                             v.                                RULE 12(b)(6)
              21
                       UNITED HEALTHCARE                       Hearing Date: June 10, 2019
              22       SERVICES, INC., a Minnesota             Hearing Time: 8:30 a.m.
                       corporation; UNITED                     Courtroom:    9D
              23       BEHAVIORAL HEALTH, a
                       California corporation; OPTUM
              24       SERVICES, INC., a Delaware
                       corporation; and DOES 1 through
              25       20, inclusive,
              26                       Defendants.
              27
              28
  C ROWELL                                                                             DEFENDANTS’ REPLY ISO
& M ORING LLP
ATTORNEYS AT LAW
                                                                                            MOTION TO DISMISS;
                                                                               CASE NO. 8:19-CV-00531-DOC (DFM)
         Case 8:19-cv-00531-DOC-DFM Document 25 Filed 05/24/19 Page 2 of 17 Page ID #:482


                   1                                           TABLE OF CONTENTS
                   2
                                                                                                                                       Page
                   3
                   4   SUMMARY OF REPLY ........................................................................................... 1
                   5   ARGUMENT ............................................................................................................. 2
                   6   I.       PLAINTIFF HAS ABANDONED ITS IMPLIED COVENANT OF
                   7            GOOD FAITH AND FAIR DEALING, QUANTUM MERUIT, AND
                                PROMISSORY ESTOPPEL CLAIM ............................................................. 2
                   8   II.      PLAINTIFF LACKS STANDING TO ASSERT ITS ERISA CLAIM. ........ 2
                   9   III.     ALTERNATIVELY, PLAINTIFF FAILED TO PLEAD A VIABLE
              10                ERISA CLAIM................................................................................................ 5

              11                A.       Plaintiff Does Not Plead Sufficient Facts To Allege Valid
                                         Assignments From The Members To Morningside. ............................. 5
              12                B.       Plaintiff Does Not Allege Facts To Plausibly Show That United
              13                         Breached The ERISA Plans At Issue. ................................................... 7

              14       IV.      THE BREACH OF IMPLIED CONTRACT CLAIM FAILS
                                BECAUSE PLAINTIFF DOES NOT ALLEGE FACTS TO
              15                PLAUSIBLY PLEAD THE EXISTENCE OF A CONTRACT..................... 8

              16       V.       PLAINTIFF LACKS STANDING TO ASSERT A UCL CLAIM ................ 9

              17                A.       Plaintiff Concedes It Is Not A Competitor Or Consumer..................... 9

              18                B.       Plaintiff Cannot, As A Matter Of Law, Assert A Derivative
                                         UCL Claim Based On Alleged Injuries To United Beneficiaries ...... 10
              19       CONCLUSION........................................................................................................ 11
              20
              21
              22
              23
              24
              25
              26
              27
              28
  C ROWELL                                                                                                           DEFENDANTS’ REPLY ISO
& M ORING LLP
ATTORNEYS AT LAW
                                                                               -i-                                        MOTION TO DISMISS;
                                                                                                             CASE NO. 8:19-CV-00531-DOC (DFM)
         Case 8:19-cv-00531-DOC-DFM Document 25 Filed 05/24/19 Page 3 of 17 Page ID #:483


                   1                                           TABLE OF AUTHORITIES
                   2
                                                                                                                                            Page(s)
                   3
                       Cases
                   4
                       Alcazar v. Bank of Am.,
                   5
                          No. CV 11-05645 DDP MANX, 2012 WL 3106182 (C.D. Cal. July
                   6      30, 2012) ................................................................................................................ 2
                   7   Almont Ambulatory Surgery Ctr. v. UnitedHealth Group Inc.,
                   8      99 F. Supp. 3d 1110 (C.D. Cal. 2015) ......................................................... 7, 8, 11

                   9   Amalgamated Trans. Union, Local 1756, AFL-CIO v. Super. Ct.,
              10         46 Cal. 4th 993 (2009). .............................................................................. 2, 10, 11

              11       Armijo v. ILWU-PMA Welfare Plan,
                         No. CV-15-01403-MWF (VBKx), 2015 WL 13629562 (C.D. Cal.
              12
                         Aug. 21, 2015) ....................................................................................................... 9
              13
                       Casa Bella Recovery Int’l, Inc. v. Humana Inc.,
              14         No. SACV 17-01801 AG (JDEx), 2017 WL 6030260 (C.D. Cal.
              15         Nov. 27, 2017) ................................................................................................... 8, 9
              16       Cedars-Sinai Med. Ctr. v. Nat’l League of Postmasters of U.S.,
                         497 F.3d 972 (9th Cir. 2007) ............................................................................. 8, 9
              17
              18       ChromaDex, Inc. v. Elysium Health, Inc.,
                         301 F. Supp. 3d 963 (C.D. Cal. 2017) ............................................................. 9, 10
              19
                       Countrywide Fin. Corp. Mortg. Mktg. & Sales Practices Litig.,
              20
                         277 F.R.D. 586 (S.D. Cal. 2011) ......................................................................... 11
              21
                       Cty. of Monterey v. Blue Cross of Cal.,
              22          No. 17-CV-04260-LHK, 2019 WL 343419 (N.D. Cal. Jan. 28,
              23          2019) ...................................................................................................................... 7
              24       Davidowitz v. Delta Dental Plan of California, Inc.,
              25         946 F.2d 1476 (9th Cir. 1991) ............................................................................... 6

              26       DB Healthcare, LLC v. Blue Cross Blue Shield of Ariz. Inc.,
                         No. CV-13-01558-PHX-NVW, 2014 WL 3349920 (D. Ariz. July 9,
              27         2014) ...................................................................................................................... 6
              28
  C ROWELL                                                                                                                 DEFENDANTS’ REPLY ISO
& M ORING LLP
ATTORNEYS AT LAW
                                                                                  -ii-                                          MOTION TO DISMISS;
                                                                                                                   CASE NO. 8:19-CV-00531-DOC (DFM)
         Case 8:19-cv-00531-DOC-DFM Document 25 Filed 05/24/19 Page 4 of 17 Page ID #:484


                   1   Div. of Labor Law Enf’t v. Transpacific Transp. Co.,
                   2      69 Cal. App. 3d 268 (1977) ................................................................................... 8

                   3   Franchise Tax Bd. of State of Cal. v. Constr. Laborers Vacation Tr. for S. Cal.,
                          463 U.S. 1 (1983) .................................................................................................. 3
                   4
                   5   In re WellPoint, Inc. Out-of-Network UCR Rates Litig.,
                           903 F. Supp. 2d 880 (C.D. Cal. 2012) ................................................................. 11
                   6
                       Linear Tech. Corp. v. Applied Materials, Inc.,
                   7
                          152 Cal. App. 4th 115 (2007) .............................................................................. 10
                   8
                       Marin Gen. Hosp. v. Modesto & Empire Traction Co.,
                   9     581 F.3d 941 (9th Cir. 2009) ............................................................................. 8, 9
              10
                       Misic v. Bldg. Serv. Emps. Health & Welfare Tr.,
              11         789 F.2d 1374 (9th Cir. 1986) ....................................................................... 3, 4, 6
              12       NAMDY Consulting, Inc. v. Anthem Blue Cross Life and Health Ins. Co.,
              13         Case No. CV 18-03243 SJO (MRW), 2018 WL 6136776 (C.D. Cal.
                         July 17, 2018). ................................................................................................... 1, 5
              14
                       Odom v. Microsoft Corp.,
              15
                         486 F.3d 541 (9th Cir. 2007) ................................................................................. 1
              16
                       Pac. Bay Recovery, Inc. v. Cal. Physicians’ Servs., Inc.,
              17         12 Cal. App. 5th 200 (2017) .......................................................................... 2, 8, 9
              18
                       Simi Surgical Ctr., Inc. v. Conn. Gen. Life Ins. Co. et al.,
              19          No. 2:17-CV-02685-SVW-AS, 2018 WL 6332285 (C.D. Cal. Jan.
                          4, 2018) .................................................................................................................. 7
              20
              21       Simon v. Value Behavioral Health, Inc.,
                          208 F.3d 1073 (9th Cir. 2000) ................................................................... 1, 3, 4, 5
              22
              23       Statutes and Rules

              24       29 U.S.C. § 1132(a)(1)(B) .......................................................................................... 3
              25       Cal. Bus. & Profs. Code § 17204 ............................................................................. 11
              26       C.D. Cal. L.R. 7–12 .................................................................................................... 2
              27
                       ERISA § 502(a)(1)(B) .......................................................... 1, 2, 3, 4, 5, 6, 7, 8, 9, 11
              28
  C ROWELL                                                                                                                DEFENDANTS’ REPLY ISO
& M ORING LLP
ATTORNEYS AT LAW
                                                                                 -iii-                                         MOTION TO DISMISS;
                                                                                                                  CASE NO. 8:19-CV-00531-DOC (DFM)
         Case 8:19-cv-00531-DOC-DFM Document 25 Filed 05/24/19 Page 5 of 17 Page ID #:485



                   1                                 SUMMARY OF REPLY
                   2         Plaintiff ABC Services Group (“Plaintiff”), a collection agency that
                   3   purchased the assets of a failed healthcare provider, fails to overcome the fatal
                   4   flaws of its Complaint. As established in the United Defendants’ Motion to
                   5   Dismiss, the Complaint fails to state facts sufficient to support any cause of action
                   6   against United. The opposition lacks any cogent argument, factual or legal, to the
                   7   contrary, and the Complaint should be dismissed in its entirety for the following
                   8   reasons:
                   9         First, Plaintiff does not defend and therefore abandons its implied covenant
              10       of good faith and fair dealing, quantum meruit, and promissory estoppel causes of
              11       action. For this reason, and those set forth in the Motion, these claims should be
              12       dismissed.
              13             Second, Plaintiff lacks standing to assert its ERISA cause of action as a
              14       matter of law. The Ninth Circuit has held that the right to pursue ERISA benefits
              15       cannot be assigned to entities that do not provide health care services, and such
              16       entities—like Plaintiff collection agency—cannot derivatively sue under ERISA.
              17       See Simon v. Value Behavioral Health, Inc., 208 F.3d 1073, 1081 (9th Cir. 2000),
              18       overruled on other grounds by Odom v. Microsoft Corp., 486 F.3d 541 (9th Cir.
              19       2007); NAMDY Consulting, Inc. v. Anthem Blue Cross Life and Health Ins. Co.,
              20       Case No. CV 18-03243 SJO (MRW), 2018 WL 6136776, at *3 (C.D. Cal. July 17,
              21       2018).
              22             Third, and alternatively, while Plaintiff argues it cannot allege the terms of
              23       the ERISA plans allegedly breached because it does not have the documents, this
              24       does not excuse Plaintiff’s failure to conduct a reasonable investigation into the
              25       facts supporting its claims. Moreover, the opposition fails to offer any reasonable
              26       explanation why Plaintiff also failed to allege facts that are unquestionably in its
              27       possession such as identifying the specific services Morningside allegedly provided
              28       to the members.
  C ROWELL                                                                                    DEFENDANTS’ REPLY ISO
& M ORING LLP
ATTORNEYS AT LAW                                               -1-                                 MOTION TO DISMISS;
                                                                                      CASE NO. 8:19-CV-00531-DOC (DFM)
         Case 8:19-cv-00531-DOC-DFM Document 25 Filed 05/24/19 Page 6 of 17 Page ID #:486



                   1         Fourth, Plaintiff’s allegations that Morningside “requested pre-authorizations
                   2   or pre-certifications from United” and that United “represent[ed] that it would
                   3   reimburse [Morningside] for its services” do not meet the requirements to plead a
                   4   breach of implied contract claim. As demonstrated in the Motion, courts find such
                   5   allegations insufficient and instead require specific allegations about when the
                   6   contract was entered, the types of services to be provided, and how much defendant
                   7   agreed to pay for the services. See Pac. Bay Recovery, Inc. v. Cal. Physicians’
                   8   Servs., Inc., 12 Cal. App. 5th 200, 216 (2017).
                   9         Fifth, the opposition confirms Plaintiff lacks standing to assert a claim under
              10       California’s Unfair Competition Law. The Supreme Court of California has
              11       unequivocally determined that an assignee lacks standing to assert a UCL claim on
              12       behalf of an injured party, exactly what Plaintiff attempts here. See Amalgamated
              13       Trans. Union, Local 1756, AFL-CIO v. Super. Ct., 46 Cal. 4th 993, 1002 (2009).
              14                                          ARGUMENT
              15       I.    Plaintiff Has Abandoned Its Implied Covenant Of Good Faith And Fair
                             Dealing, Quantum Meruit, And Promissory Estoppel Claim.
              16
                             As demonstrated in the Motion, Plaintiff’s implied covenant of good faith
              17
                       and fair dealing, quantum meruit, and promissory estoppel claims fail as a matter of
              18
                       law. Acknowledging this, Plaintiff does not oppose United’s Motion with respect
              19
                       to these three causes of action and has conceded they are subject to dismissal. See
              20
                       C.D. Cal. L.R. 7–12; Alcazar v. Bank of Am., No. CV 11-05645 DDP MANX, 2012
              21
                       WL 3106182, at *1 (C.D. Cal. July 30, 2012) (dismissing claims because
              22
                       “Plaintiffs’ memorandum does not oppose Defendants’ motion with respect to
              23
                       [those claims]”).
              24
                       II.   Plaintiff Lacks Standing To Assert Its ERISA Claim.
              25
                             Plaintiff’s assertion that a collection agency that does not provide health care
              26
                       services has “derivative” standing to assert a claim for recovery of plan benefits
              27
                       under ERISA § 502(a)(1)(B) is contrary to Ninth Circuit precedent. Plaintiff
              28
  C ROWELL                                                                                  DEFENDANTS’ REPLY ISO
& M ORING LLP
ATTORNEYS AT LAW
                                                              -2-                                MOTION TO DISMISS;
                                                                                    CASE NO. 8:19-CV-00531-DOC (DFM)
         Case 8:19-cv-00531-DOC-DFM Document 25 Filed 05/24/19 Page 7 of 17 Page ID #:487



                   1   contends that United members assigned their benefits to Morningside Recovery
                   2   who, in turn, assigned those assignments to Plaintiff (a double assignment). But the
                   3   Ninth Circuit has held that such benefits cannot be assigned to an entity that does
                   4   not itself provide health care services and, accordingly, a non-provider third-party
                   5   lacks standing to bring an action to recover ERISA plan benefits. Simon, 208 F.3d
                   6   at 1081.
                   7         ERISA § 502(a)(1)(B) only authorizes health plan participants and
                   8   beneficiaries to bring civil actions to recover plan benefits. 29 U.S.C. §
                   9   1132(a)(1)(B); see Franchise Tax Bd. of State of Cal. v. Constr. Laborers Vacation
              10       Tr. for S. Cal., 463 U.S. 1, 27 (1983). ERISA’s statutory scheme says nothing,
              11       however, about whether a beneficiary can assign his or her rights to third parties.
              12       Misic v. Bldg. Serv. Emps. Health & Welfare Tr., 789 F.2d 1374, 1376 (9th Cir.
              13       1986). In Misic, the Ninth Circuit partly filled this statutory void by determining
              14       that “ERISA does not forbid assignment by a beneficiary of his right to
              15       reimbursement under a health care plan to the health care provider.” Id. at 1377
              16       (emphasis added). It reasoned that allowing providers to sue derivatively upon a
              17       valid assignment furthered the purposes of ERISA by “making it unnecessary for
              18       health care providers to evaluate the solvency of patients before commencing
              19       medical treatment, and by eliminating the necessity for beneficiaries to pay
              20       potentially large medical bills and await compensation from the plan.” Id. The
              21       court did not address whether ERISA benefits can be assigned to entities other than
              22       health care providers, creating derivative standing for the non-provider to sue to
              23       recover plan benefits.
              24             Derivative standing for non-providers was addressed—and rejected—by the
              25       Ninth Circuit in Simon, 208 F.3d at 1081. In Simon, the Ninth Circuit limited
              26       Misic’s holding and determined that non-providers cannot obtain ERISA standing
              27       through assignment. Id. The relevant facts in Simon are virtually identical to the
              28       present matter. In Simon, over 600 mental health care patients assigned their
  C ROWELL                                                                                  DEFENDANTS’ REPLY ISO
& M ORING LLP
ATTORNEYS AT LAW
                                                              -3-                                MOTION TO DISMISS;
                                                                                    CASE NO. 8:19-CV-00531-DOC (DFM)
         Case 8:19-cv-00531-DOC-DFM Document 25 Filed 05/24/19 Page 8 of 17 Page ID #:488



                   1   benefit claims to various mental health care providers, which then reassigned the
                   2   claims to the plaintiff who was not a health care provider. Id. at 1080. The plaintiff
                   3   filed suit to recover on those claims, alleging, among other things, that defendants
                   4   violated ERISA. Id.
                   5         The Ninth Circuit held the plaintiff did not have derivative standing. Id. at
                   6   1081. The court expressly declined “to extend Misic to cover not only health care
                   7   providers but also the assignee of health care providers.” Id. “Because it is clear
                   8   from the face of the Complaint that Simon is not a health care provider to whom a
                   9   beneficiary has assigned his claim in exchange for health care, he is ineligible for
              10       derivative standing under Misic.” Id. The Court explained the policy reasons for
              11       limiting derivate standing to health care providers:
              12             We granted [derivative standing in Misic] because permitting
              13             health care providers to sue in place of the beneficiaries they had
              14             treated was consistent with Congressional intent in enacting
              15             ERISA. Granting derivative standing to health care providers
              16             simplified the billing structure among the patient, his care
              17             provider, and his benefit plan in a way that enhanced employee
              18             health benefit coverage. In the instant case, for us to grant [the
              19             non-provider assignee] standing would be tantamount to
              20             transforming health benefit claims into a freely tradable
              21             commodity. It could lead to endless reassignment of claims, and
              22             it would allow third parties with no relationship to the
              23             beneficiary to acquire claims solely for the purpose of litigating
              24             them. We do not see how such a result would further ERISA’s
              25             purpose.    Our review of the statutory text of Section 502,
              26             relevant precedent, and the legislative history of ERISA also
              27             revealed no indication that Congress intended for plaintiffs in
              28             [the non-provider assignee’s] position to sue under ERISA.
  C ROWELL                                                                                  DEFENDANTS’ REPLY ISO
& M ORING LLP
ATTORNEYS AT LAW
                                                              -4-                                MOTION TO DISMISS;
                                                                                    CASE NO. 8:19-CV-00531-DOC (DFM)
         Case 8:19-cv-00531-DOC-DFM Document 25 Filed 05/24/19 Page 9 of 17 Page ID #:489



                   1   Id. at 1081–82 (internal quotes and citations omitted); see also NAMDY Consulting,
                   2   2018 WL 6136776, at *1, 3 (relying on Simon to find that “collection agency and
                   3   assignee for out-of-network health care providers” did not have standing to sue
                   4   under ERISA).
                   5          Here, it is clear from the face of the Complaint that Plaintiff is not a health
                   6   care provider, but rather an assignee of a health care provider (Compl. ¶¶ 2, 6, 16,
                   7   26)—the exact type of entity the Ninth Circuit held lacked standing in Simon.
                   8   Plaintiff thus lacks standing to assert an ERISA claim.
                   9          Plaintiff’s opposition provides no authority to the contrary. Rather, it focuses
              10       on the noncontroversial principle that (absent an anti-assignment provision) ERISA
              11       does not prohibit beneficiaries from assigning their rights to their health care
              12       providers. But Plaintiff cannot avoid the fact it is not a health care provider; it is an
              13       alleged assignee of a provider. ERISA health plan benefits are not “freely tradeable
              14       commodit[ies],” and Plaintiff cannot manufacture an ERISA claim by purchasing
              15       one from Morningside. Simon, 208 F.3d at 1081. This lawsuit represents the very
              16       danger Simon warned against: a “third part[y] with no relationship to the
              17       beneficiary . . . acquir[ing] claims solely for the purpose of litigating them.”1 Id.
              18       Plaintiff’s ERISA claim should be dismissed with prejudice for lack of standing.
              19       III.   Alternatively, Plaintiff Failed To Plead A Viable ERISA Claim.
              20              Even if Plaintiff could obtain ERISA standing through assignment of the
              21       claims from Morningside, it has failed to plead sufficient facts to support this claim.
              22              A.    Plaintiff Does Not Plead Sufficient Facts To Allege Valid
                                    Assignments From The Members To Morningside.
              23
                              Even if a non-provider like Plaintiff could sue for reimbursement under
              24
                       ERISA, Plaintiff still fails to allege facts to show that Morningside obtained valid
              25
                       assignments from the United members. While assignments to health care providers
              26
              27
                              1
                               Indeed, this case is one of several virtually identical lawsuits Plaintiff filed
                       against health plans based on assignments allegedly received from Morningside.
              28
  C ROWELL                                                                                    DEFENDANTS’ REPLY ISO
& M ORING LLP
ATTORNEYS AT LAW
                                                                -5-                                MOTION TO DISMISS;
                                                                                      CASE NO. 8:19-CV-00531-DOC (DFM)
        Case 8:19-cv-00531-DOC-DFM Document 25 Filed 05/24/19 Page 10 of 17 Page ID #:490



                   1   are not forbidden per se, they must be valid to be enforceable. See Misic, 789 F.2d
                   2   at 1377–78. A provider’s “assertion that [it] ha[s] valid assignments is a legal
                   3   conclusion that need not be accepted without supporting factual allegations.” DB
                   4   Healthcare, LLC v. Blue Cross Blue Shield of Ariz. Inc., No. CV-13-01558-PHX-
                   5   NVW, 2014 WL 3349920, at *8 (D. Ariz. July 9, 2014), aff’d, 852 F.3d 868 (9th
                   6   Cir. 2017) (plaintiff failed to allege valid assignment where plan contained anti-
                   7   assignment clause).
                   8         Here, Plaintiff fails to allege anything beyond the legal conclusion that
                   9   “[e]ach of the Patients have assigned all of their legal and equitable rights to
              10       payment and to assert ERISA remedies under the Plans to [Morningside] in
              11       writing.” (Compl. ¶ 26.) The Complaint does not state any facts demonstrating the
              12       alleged assignments.
              13             Nor does the Complaint plead facts alleging the ERISA plans at issue even
              14       permitted beneficiaries to assign their rights to health care providers like
              15       Morningside. “ERISA welfare plan payments are not assignable in the face of an
              16       express non-assignment clause in the plan.” Davidowitz v. Delta Dental Plan of
              17       Cal., Inc., 946 F.2d 1476, 1481 (9th Cir. 1991). And, as shown in the Motion, at
              18       least some of the plans contain anti-assignment provisions. (See Motion at pp. 6–7;
              19       Dkt. No. 17-3 at p. 85.) The plan introduced by United illustrates why Plaintiff
              20       must allege facts to support its bare legal conclusion that Morningside obtained
              21       assignments from plan beneficiaries. If the plan documents do not permit
              22       assignment, any purported assignment to Morningside would be ineffective.2
              23       Absent valid assignments, Morningside lacks standing to bring an ERISA §
              24       502(a)(1)(B) claim, and Plaintiff cannot assert one as Morningside’s assignee.
              25
              26
                             2
                               Plaintiff’s claim that it cannot allege these facts because it does not
                       currently possess the health plan documents is a red-herring. Plan members have
              27       the ability to request copies of the plan documents. Morningside, if a valid
                       assignee, would have the same ability.
              28
  C ROWELL                                                                                   DEFENDANTS’ REPLY ISO
& M ORING LLP
ATTORNEYS AT LAW
                                                               -6-                                MOTION TO DISMISS;
                                                                                     CASE NO. 8:19-CV-00531-DOC (DFM)
        Case 8:19-cv-00531-DOC-DFM Document 25 Filed 05/24/19 Page 11 of 17 Page ID #:491



                   1         B.     Plaintiff Does Not Allege Facts To Plausibly Show That United
                                    Breached The ERISA Plans At Issue.
                   2
                             While Plaintiff’s lack of standing is fatal to its ERISA claim, the claim also
                   3
                       should be dismissed because Plaintiff fails to support its claim with sufficient
                   4
                       factual allegations. Plaintiff’s purported inability to obtain copies of the health
                   5
                       plans prior to filing this lawsuit does not excuse Plaintiff from pleading the specific
                   6
                       services Morningside provided and alleging that the applicable ERISA plans cover
                   7
                       those specific services.
                   8
                             To properly plead an ERISA claim, a provider must “allege that the specific
                   9
                       services [it] provided to the patients at issue were covered under the terms of the
              10
                       relevant plans or describe the plan terms that would support such coverage.”
              11
                       Almont Ambulatory Surgery Ctr. v. UnitedHealth Group Inc., 99 F. Supp. 3d 1110,
              12
                       1158 (C.D. Cal. 2015) (plaintiffs without access to plan documents must still allege
              13
                       the plans cover each of the specific services at issue); see also Cty. of Monterey v.
              14
                       Blue Cross of Cal., No. 17-CV-04260-LHK, 2019 WL 343419, at *5 (N.D. Cal.
              15
                       Jan. 28, 2019) (dismissing ERISA claim because “important factual allegations are
              16
                       missing from the Complaint, including the specific [benefit] claims . . . at issue”).
              17
                             The Complaint fails to identify a single service for which Plaintiff seeks
              18
                       payment, much less state whether the services are covered by the relevant plans.
              19
                       Plaintiff relies on a single allegation that Morningside “provided professional
              20
                       medical and mental health services and rehabilitation care for patients suffering
              21
                       from mental health and [substance use disorders].” (Opp’n at pp. 13–14.) But this
              22
                       identifies only broad categories of services. It provides no information about the
              23
                       specific services Morningside actually provided since “medical and mental health
              24
                       services” include a wide variety of treatments. See Simi Surgical Ctr., Inc. v. Conn.
              25
                       Gen. Life Ins., No. 2:17-CV-02685-SVW-AS, 2018 WL 6332285, *1, 2, n.2 (C.D.
              26
                       Cal. Jan. 4, 2018) (dismissing ERISA claim because plaintiff “fail[ed] to allege
              27
                       facts identifying . . . any specific services that [the plaintiff] provided,” and only
              28
  C ROWELL                                                                                    DEFENDANTS’ REPLY ISO
& M ORING LLP
ATTORNEYS AT LAW
                                                                -7-                                MOTION TO DISMISS;
                                                                                      CASE NO. 8:19-CV-00531-DOC (DFM)
        Case 8:19-cv-00531-DOC-DFM Document 25 Filed 05/24/19 Page 12 of 17 Page ID #:492



                   1   generally alleged it “provide[d] surgery services for various procedures”). This
                   2   pleading deficiency renders it impossible to assess whether the ERISA plans cover
                   3   the services at issue. Plaintiff has not met its burden of pleading that the applicable
                   4   plans cover each of the relevant services. See Almont Ambulatory Surgery Ctr., 99
                   5   F. Supp. 3d at 1159. Plaintiff’s ERISA claim should be dismissed.
                   6   IV.   The Breach Of Implied Contract Claim Fails Because Plaintiff Does Not
                             Allege Facts To Plausibly Plead The Existence Of A Contract.
                   7
                             To plead a claim based on an implied oral contract, a complaint must state
                   8
                       facts supporting each element of a contract claim. Div. of Labor Law Enf’t v.
                   9
                       Transpacific Transp. Co., 69 Cal. App. 3d 268, 275 (1977) (“As to the basic
              10
                       elements, there is no difference between an express and implied contract.”). This
              11
                       requires allegations of “specific facts . . . to determine there was [a] meeting of the
              12
                       minds between the parties.” Pac. Bay Recovery, 12 Cal. App. 5th at 216. A claim
              13
                       seeking reimbursement for the provision of health care services on an implied
              14
                       contract theory must allege, at the very least, when the contract was entered, the
              15
                       “type of treatment” provided and “what exactly [the insurer] agreed to pay.” Id.;
              16
                       see also Casa Bella Recovery Int’l, Inc. v. Humana Inc., No. SACV 17-01801 AG
              17
                       (JDEx), 2017 WL 6030260, at *4 (C.D. Cal. Nov. 27, 2017) (dismissing implied
              18
                       contract claim because provider’s allegations “don’t sufficiently describe, for
              19
                       example, when Plaintiff obtained authorization, for what types of service or how
              20
                       many patients, or how much Defendant agreed to pay when authorizing
              21
                       treatments”).
              22
                             Plaintiff does not argue that it is somehow exempt from the pleading
              23
                       requirements set forth in Pacific Bay Recovery and Casa Bella Recovery and, in
              24
                       fact, completely ignores both cases. Instead, Plaintiff cites cases holding that a
              25
                       provider can, in some circumstances, assert an implied contract claim against an
              26
                       ERISA plan without being subject to ERISA preemption. See Marin Gen. Hosp. v.
              27
                       Modesto & Empire Traction Co., 581 F.3d 941, 949–50 (9th Cir. 2009); Cedars-
              28
  C ROWELL                                                                                   DEFENDANTS’ REPLY ISO
& M ORING LLP
ATTORNEYS AT LAW
                                                               -8-                                MOTION TO DISMISS;
                                                                                     CASE NO. 8:19-CV-00531-DOC (DFM)
        Case 8:19-cv-00531-DOC-DFM Document 25 Filed 05/24/19 Page 13 of 17 Page ID #:493



                   1   Sinai Med. Ctr. v. Nat’l League of Postmasters of U.S., 497 F.3d 972, 980 (9th Cir.
                   2   2007); Armijo v. ILWU-PMA Welfare Plan, No. CV-15-01403-MWF (VBKx),
                   3   2015 WL 13629562, at *22 (C.D. Cal. Aug. 21, 2015). But United does not assert
                   4   an ERISA preemption defense at this stage, and the cases Plaintiff cites do not
                   5   contradict the fundamental point that a provider must support an implied contract
                   6   claim with specific factual allegations. To the contrary, those cases largely support
                   7   United’s position. See Armijo, 2015 WL 13629562, at *23 (holding that, although
                   8   not necessarily preempted, a provider failed to state an implied contract claim
                   9   because it relied solely on a preauthorization letter); cf. Marin, 581 F.3d at 943
              10       (remanding case where provider identified specific procedure at issue, dates on
              11       which it performed the procedure, and specific amount the insurer allegedly agreed
              12       to pay).
              13             Plaintiff offers nothing to refute the absence of allegations in the Complaint
              14       regarding when the contracts were entered, the type of services Morningside agreed
              15       to provide, or the amount United agreed to pay for those services. The Complaint
              16       asserts no facts identifying the specific conduct that allegedly created each implied
              17       agreement, the individuals who participated in that conduct, or the context of that
              18       conduct. Instead, it simply alleges generically that Morningside “requested pre-
              19       authorizations or pre-certifications from United” and that United “represent[ed] that
              20       it would reimburse [Morningside] for its services.” (Compl. ¶ 90.) Courts
              21       repeatedly find such allegations insufficient. See Pac. Bay Recovery, 12 Cal. App.
              22       5th at 216; Casa Bella Recovery, 2017 WL 6030260, at *4; Armijo, 2015 WL
              23       13629562, at *23. Plaintiff’s implied contract claim should be dismissed.
              24       V.    Plaintiff Lacks Standing To Assert A UCL Claim.
              25             A.     Plaintiff Concedes It Is Not A Competitor Or Consumer.
              26             Plaintiff spends almost two pages of its opposition supporting United’s
              27       position that a plaintiff must be either the defendant’s competitor or a consumer to
              28       assert a UCL claim. (Opp’n at pp. 17–18.) It accurately cites ChromaDex, Inc. v.
  C ROWELL                                                                                   DEFENDANTS’ REPLY ISO
& M ORING LLP
ATTORNEYS AT LAW
                                                               -9-                                MOTION TO DISMISS;
                                                                                     CASE NO. 8:19-CV-00531-DOC (DFM)
        Case 8:19-cv-00531-DOC-DFM Document 25 Filed 05/24/19 Page 14 of 17 Page ID #:494



                   1   Elysium Health, Inc., 301 F. Supp. 3d 963, 975 (C.D. Cal. 2017) for the proposition
                   2   that a UCL claim is an improper mechanism to resolve “a dispute between
                   3   commercial parties over their economic relationship.” The parties therefore agree
                   4   that a non-consumer, non-competitor lacks standing to assert a UCL claim. See
                   5   Linear Tech. Corp. v. Applied Materials, Inc., 152 Cal. App. 4th 115, 135 (2007)
                   6   (affirming dismissal of UCL claim where plaintiff was “neither [a] competitor[] nor
                   7   powerless, unwary, consumers”).
                   8         Plaintiff does not claim to be a consumer or United’s competitor. Rather, it
                   9   is a collection agency that purchased the assets of a failing recovery center. Nor
              10       does Plaintiff argue that Morningside competed with United or was a consumer of
              11       health plans. Based on Plaintiff’s own admissions, Plaintiff lacks standing to assert
              12       a UCL claim on its own behalf or as Morningside’s assignee.
              13             B.     Plaintiff Cannot, As A Matter Of Law, Assert A Derivative UCL
                                    Claim Based On Alleged Injuries To United Beneficiaries.
              14
                             In an attempt to salvage UCL standing, Plaintiff argues that it does not assert
              15
                       its UCL claim on Morningside’s behalf, but rather on behalf of the United
              16
                       beneficiaries who assigned their rights to Morningside. Plaintiff claims its UCL
              17
                       claim is based on alleged “unfair practices by Defendants with respect to the
              18
                       consumers who entered into the agreements for benefits,” which allegedly “were
              19
                       assigned to Morningside.” (Opp’n at p. 19.) Plaintiff further argues that it can
              20
                       assert a UCL claim because “the benefits plans were originally purchased by
              21
                       individual consumers before being assigned to Morningside.” (Id. at p. 17.)
              22
                             But Plaintiff cannot, as a matter of law, assert a UCL claim on behalf of
              23
                       allegedly injured consumers who assigned their rights to Morningside. California
              24
                       voters passed Proposition 64 in 2004, which limits UCL standing to those directly
              25
                       injured by unfair competition. See Amalgamated Transit Union, 46 Cal. 4th at
              26
                       1000. This means that a plaintiff only has standing to assert a UCL claim if it “has
              27
                       suffered injury in fact and has lost money or property as a result of the unfair
              28
  C ROWELL                                                                                   DEFENDANTS’ REPLY ISO
& M ORING LLP
ATTORNEYS AT LAW
                                                              -10-                                MOTION TO DISMISS;
                                                                                     CASE NO. 8:19-CV-00531-DOC (DFM)
        Case 8:19-cv-00531-DOC-DFM Document 25 Filed 05/24/19 Page 15 of 17 Page ID #:495



                   1   competition.” Cal. Bus. & Profs. Code § 17204. In light of this rule, a party that
                   2   lacks UCL standing cannot acquire standing through assignment. See
                   3   Amalgamated Transit Union, 46 Cal. 4th at 1002 (“[W]e conclude that under the
                   4   unfair competition law an injured employee’s assignment of rights cannot confer
                   5   standing on an uninjured assignee.”). As the Supreme Court of California
                   6   explained, “[t]o allow a noninjured assignee of an unfair competition claim to stand
                   7   in the shoes of the original, injured claimant would confer standing on the assignee
                   8   in direct violation of the express statutory [standing] requirement in the unfair
                   9   competition law.” Id. (emphasis omitted). Thus, a provider cannot stand in the
              10       shoes of the beneficiaries it treated and assert a UCL claim. See Almont
              11       Ambulatory Surgery Ctr., 99 F. Supp. 3d at 1185 (health care providers lacked UCL
              12       standing where the UCL claim was intertwined with ERISA claims asserted on
              13       behalf of beneficiary assignors); In re WellPoint, Inc. Out-of-Network UCR Rates
              14       Litig., 903 F. Supp. 2d 880, 899 (C.D. Cal. 2012) (providers could not assert UCL
              15       claims based on injuries incurred by their patients).
              16             Here, Plaintiff acknowledges that it asserts its UCL claim as an assignee of
              17       beneficiaries’ rights. (Opp’n at pp. 17, 19.) Thus, under Amalgamated Transit
              18       Union, Plaintiff lacks standing to pursue its UCL claim, and the claim should be
              19       dismissed with prejudice.3
              20                                          CONCLUSION
              21             Based on United’s Motion and the foregoing arguments, United respectfully
              22       requests that the Court dismiss the Complaint in its entirety.
              23
              24
                             3
                                Equally unpersuasive is Plaintiff’s reliance on Countrywide Fin. Corp.
                       Mortg. Mktg. & Sales Practices Litig., 277 F.R.D. 586, 607 (S.D. Cal. 2011) for the
              25       general proposition that a plaintiff may demonstrate violation of the UCL by
                       showing that reasonable members of the public are likely to be deceived. This has
              26       absolutely nothing to do with whether Plaintiff—a third-party collection agency—
                       has standing to assert a UCL claim on behalf of health plan beneficiaries. The
              27       alleged merits of the claim are irrelevant if Plaintiff cannot establish it has standing
                       in the first place.
              28
  C ROWELL                                                                                   DEFENDANTS’ REPLY ISO
& M ORING LLP
ATTORNEYS AT LAW
                                                              -11-                                MOTION TO DISMISS;
                                                                                     CASE NO. 8:19-CV-00531-DOC (DFM)
        Case 8:19-cv-00531-DOC-DFM Document 25 Filed 05/24/19 Page 16 of 17 Page ID #:496



                   1
                   2   Dated: May 24, 2019               CROWELL & MORING LLP
                   3
                   4                                        /s/ Daniel M. Glassman
                                                            Jennifer S. Romano
                   5                                        Daniel M. Glassman
                                                             Dylan S. Burstein
                   6                                         Stephanie V. Phan
                   7                                  Attorneys for Defendants
                                               UNITED HEALTHCARE SERVICES, INC.,
                   8                            UNITED BEHAVIORAL HEALTH, and
                                                     OPTUM SERVICES, INC.
                   9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
  C ROWELL                                                                    DEFENDANTS’ REPLY ISO
& M ORING LLP
ATTORNEYS AT LAW
                                                  -12-                             MOTION TO DISMISS;
                                                                      CASE NO. 8:19-CV-00531-DOC (DFM)
        Case 8:19-cv-00531-DOC-DFM Document 25 Filed 05/24/19 Page 17 of 17 Page ID #:497



                   1                             CERTIFICATE OF SERVICE
                   2         Pursuant to Rule 5-3 of the Local Civil Rules of the United States District
                   3   Court for the Central District of California, I hereby certify under penalty of perjury
                   4   under the laws of the United States of America that on May 24, 2019, a true copy of
                   5   the above document was filed through the Court’s Electronic Case Filing system
                   6   and served by that system upon all counsel of record registered for the system and
                   7   deemed to have consented to electronic service in the above-captioned case.
                   8
                   9   Dated: May 24, 2019                           CROWELL & MORING LLP
              10
              11                                                       /s/ Daniel M. Glassman
                                                                          Daniel M. Glassman
              12                                                       Attorneys for Defendants
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
  C ROWELL                                                                                   DEFENDANTS’ REPLY ISO
& M ORING LLP
ATTORNEYS AT LAW                                              -13-                                MOTION TO DISMISS;
                                                                                     CASE NO. 8:19-CV-00531-DOC (DFM)
